--------------------------------------------------------------------------------

Exhibit 10.2


Confidential Treatment-Redacted Copy


CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR (4)
ASTERISKS [***].


Option Agreement


This Agreement is made and entered into to be effective the 20th day of May,
2009 (“Effective Date”), by and between the UNIVERSITY OF SOUTH FLORIDA RESEARCH
FOUNDATION, INC., a corporation not for profit under Chapter 617 Florida
Statutes, and a direct support organization of the University of South Florida
(“UNIVERSITY”) pursuant to section 1004.28 Florida Statutes, having its
principal office at 4202 East Fowler Avenue, ADM200, Tampa, Florida 33620,
U.S.A. (hereinafter referred to as “RESEARCH FOUNDATION”), and New Energy Solar
Corporation. (hereinafter referred to as “OPTIONEE”) a corporation organized
under the laws of Florida  having its principal offices at 8875 Hidden River
Parkway, Suite 300, Tampa, FL 33637.


In consideration of the mutual promises and covenants set forth below, the
parties hereto agree as follows:


Article I Definitions


As used in this Agreement, the following terms shall have the following
meanings:


1.1
ACADEMIC RESEARCH PURPOSES:  ****



1.2
FIELD:  ****



1.3
LICENSED PROCESSES:  the processes covered by PATENT RIGHTS or some portion
thereof.



1.4
LICENSED PRODUCTS:  products covered by PATENT RIGHTS or products made or
services provided in accordance with or by means of LICENSED PROCESSES



1.5
PATENT RIGHTS:  **** the inventions described and claimed therein, and any
divisions, continuations, patents issuing thereon or reissues thereof, and any
and all foreign patents and patent applications corresponding thereto, all to
the extent owned or controlled by RESEARCH FOUNDATION.  PATENT RIGHTS shall
specifically include patents and/or patent applications identified in Appendix
A.

 
Article II
Representations


2.1
RESEARCH FOUNDATION is the exclusive licensee from the University.  The
University is the owner by assignment from the inventor(s)the inventor(s) entire
right, title and interest in the PATENT RIGHTS


 
1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy


2.2
RESEARCH FOUNDATION has the authority to issue licenses under PATENT RIGHTS.



2.3
RESEARCH FOUNDATION is committed to the policy that ideas or creative works
produced at University should be used for the greatest possible public benefit,
and believes that every reasonable incentive should be provided for the prompt
introduction of such ideas into public use, all in a manner consistent with the
public interest.



2.4
OPTIONEE is desirous of obtaining an exclusive worldwide commercial license
under PATENT RIGHTS, and RESEARCH FOUNDATION is desirous of granting such a
license to OPTIONEE.



Article III
Grant of Option


3.1
RESEARCH FOUNDATION hereby grants to OPTIONEE and OPTIONEE accepts, subject to
the terms and conditions hereof, an exclusive option to obtain an exclusive
worldwide commercial license in the FIELD under PATENT RIGHTS.



3.2
The granting and exercise of this option is subject to the following conditions:



(a)
University’s “Statement of Policy and Procedure for Inventions and Works,” USF
System Policy 0-300 dated January 23, 2006; Section 1004.28 and 1004.23 of the
Florida Statutes; Regulation USF 10-012; applicable faculty and graduate
collective bargaining agreements, and University’s obligations under agreements
with other sponsors of research. Any right granted in this Agreement greater
than that permitted under the statues, rules, agreements and policies outlined
above, shall be subject to modification as may be required to conform to the
provisions of these policies.



(b)
RESEARCH FOUNDATION reserves the right to make and use, and grant to others
non-exclusive licenses to make and use for ACADEMIC RESEARCH PURPOSES the
subject matter described and claimed in PATENT RIGHTS.

 
3.3
****



3.4
****



Article IV
Exercise of Option


4.1
OPTIONEE may exercise this option by informing RESEARCH FOUNDATION by providing
a written statement, reasonably satisfactory to RESEARCH FOUNDATION, of its
intention and ability to develop such LICENSED PROCESS or LICENSED PRODUCT for
public use as soon as practicable, consistent with sound and reasonable business
practice and judgment.



4.2
****


 
2

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy


Article V
Evaluation Procedure


5.1
****



Article VI
Domestic and Foreign Patent Filing and Maintenance


6.1
****



6.2
RESEARCH FOUNDATION shall, in its sole discretion, be responsible for the
preparation, filing, prosecution and maintenance of any and all patent
applications and patents included in PATENT RIGHTS. RESEARCH FOUNDATION shall
consult with OPTIONEE as to the preparation, filing, prosecution and maintenance
of such patent applications and patents and shall have RESEARCH FOUNDATION’s
legal representation furnish to OPTIONEE timely copies of documents relevant to
any such preparation, filing, prosecution or maintenance.



Article VII
Termination


7.1
This Agreement shall terminate at the end of the option period unless the option
is exercised, in which case this Agreement will terminate at the end of the
stipulated negotiation period or upon execution of a license agreement,
whichever occurs first.



7.2
Sections 6.1, 7.1, 7.2, 8.2, 8.3 and 8.4 of this Agreement shall survive
termination.



Article VIII
General Provisions


8.1
RESEARCH FOUNDATION does not warrant the validity of the PATENT RIGHTS optioned
hereunder and makes no representations whatsoever with regard to the scope of
the optioned PATENT RIGHTS or that such PATENT RIGHTS may be exploited by
OPTIONEE or an AFFILIATE without infringing other patents.



8.2
RESEARCH FOUNDATION EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR EXPRESS
WARRANTIES AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF THE PATENT RIGHTS, BIOLOGICAL MATERIALS,
OR INFORMATION SUPPLIED BY RESEARCH FOUNDATION, LICENSED PROCESSES OR LICENSED
PRODUCTS CONTEMPLATED BY THIS AGREEMENT.



8.3
OPTIONEE shall indemnify, defend and hold harmless RESEARCH FOUNDATION and its
current or former directors, governing board members, trustees, officers,
faculty, medical and professional staff, employees, students, and agents and
their respective successors, heirs and assigns (collectively, the
“Indemnitees”), from and against any claim, liability, damage, loss or expenses
(including reasonable attorneys’ fees and expenses of litigation) (collectively
CLAIMS) based upon, arising out of, or otherwise relating to this Agreement,
including without limitation any CLAIMS (including, but not limited to any
CLAIMS arising out of any theory of product liability) concerning any product,
process, or service made, used or sold pursuant to any right or license granted
as a result of this Agreement.


 
3

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy


8.4
OPTIONEE shall not use RESEARCH FOUNDATION’s name or insignia, or any adaptation
of them, or the name of any of RESEARCH FOUNDATION’s inventors in any
advertising, promotional or sales literature without the prior written approval
of RESEARCH FOUNDATION.



8.5
Without the prior written approval of RESEARCH FOUNDATION in each instance,
neither this Agreement nor the option granted hereunder shall be transferred or
assigned in whole or in part by OPTIONEE to any person whether voluntarily or
involuntarily, by operation of law or otherwise. This Agreement shall be binding
upon the respective successors, legal representatives and assignees of RESEARCH
FOUNDATION and OPTIONEE.



8.6
The interpretation and application of the provisions of this Agreement shall be
governed by the laws of the state of Florida.



8.7
Any notices to be given hereunder shall be sufficient if signed by the party (or
party’s attorney) giving same and either (a) delivered in person, or (b) mailed
certified mail return receipt requested, or (c) faxed to other party if the
sender has evidence of successful transmission and if the sender promptly sends
the original by ordinary mail, in any event to the following addresses:



If to OPTIONEE:
New Energy Solar Corporation
Attention: Meetesh Patel
3905 National Drive, Suite 110
Burtonsville, MD 20866
Fax: (866) 266-0419


If to RESEARCH FOUNDATION:
USF Research Foundation, Inc.
Attention:  Business Manager
3802 Spectrum Boulevard, Suite 100
Tampa, Florida 33612
813-974-8490 (fax)


By such notice either party may change their address for future notices.


Notices delivered in person shall be deemed given on the date delivered. Notices
sent by fax shall be deemed given on the date faxed. Notices mailed shall be
deemed given on the date postmarked on the envelope.

 
4

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy


8.8
This Agreement constitutes the entire understanding between the parties and
neither party shall be obligated by any condition or representation other than
those expressly stated herein or as may be subsequently agreed to by the parties
hereto in writing.





IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed
in duplicate by their duly authorized officers.






UNIVERSITY OF SOUTH FLORIDA
COMPANY
 
RESEARCH FOUNDATION
                                             
Signature
 
Signature
 
Name: Rod Casto, Ph.D.
 
Name:
 
Title: Corporate Secretary
 
Title:
           
University of South Florida Board
     
Of Trustees, a public body corporate
                                   
Signature
     
Name:
     
Title:
     


 
5

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy


Appendix A
 
The following comprise PATENT RIGHTS:


****

 
6

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy


Appendix B


The following is/are the cost(s) associated with the PATENT RIGHTS


****
 
 
7

--------------------------------------------------------------------------------